MEMORANDUM **
Florencio Toribio Ramos de Leon, his wife, Edmidia Narcisa Santos Vasquez, and son, Florencio Estuardo Ramos, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ decision affirming an Immigration Judge’s denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.
Substantial evidence supports the agency’s determination that Ramos de Leon failed to establish eligibility for asylum. The evidence in the record was not so compelling that no reasonable factfinder could fail to find the requisite fear of persecution. See Abedini v. U.S. INS, 971 F.2d 188, 191 (9th Cir.1992). It follows that Ramos de Leon did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.